DETAILED ACTION
Claim Objections
Claim 24 is objected to because of the following informalities:  penultimate line, “to together” should be “together”.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  penultimate line, “transvers” should be “transverse”.  Appropriate correction is required.
Allowable Subject Matter
Claims 25-29 are allowed.
Claims 6-13, 19-20, 24 and 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 25-29, the prior art fail to disclose a clasp comprising a first part including a first groove and a first catch, a second part including a second groove, which receives the first catch, and a second catch, which is received within the first groove, for holding the first part to the second part in a first direction along a longitudinal length of the first part and the second part.  Wherein, at least one of the first part and the second part includes a magnet generating an attractive force holding the first part to the second part in a direction transverse to the longitudinal length. A bottom corner of one of the first catch and the second catch is spaced relative to an inside surface of one of the first groove and the second groove so as to limit movement between the first part and the second part responsive to an applied force to a spacing where a magnetic force generated by the magnet is sufficient to pull the first part and the second part back to a coupled position.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-16 and 21-23 are rejected under 35 U.S.C. 102a(1) as being anticipated by Greenberg, US 9101185.  Greenberg disclose, as shown in the annotated drawing, an elongated member including a first end and a second end.  A jewelry clasp comprising: a first part including a first magnet, first groove and first catch; and a second part including a second magnet generating an attractive force holding the first part to the second part in a first direction and a second groove that receives the first catch and a second catch that is received within the first groove for holding the first part to the second part in a second direction transverse to the first direction, wherein at least one of the first part and the second part includes an opening extending into a corresponding one of the first groove and the second groove for receiving a portion of a jewelry item.

    PNG
    media_image1.png
    852
    703
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, US 9101185 in view of Loofboro, US 2648884.  Greenberg disclose attaching the jewelry article strand within the holes formed in the first and second parts of the clasp.  The claim, however, defines the connection to a first part via the hole formed in the first part and a tab extending from the second part.
Loofboro discloses that it is old and well known to have a tab extending from a clasp part for connection to a jewelry article.  Both connections function equally as well as the other in connecting the jewelry strand to the clasp parts. Therefore, it would have been an obvious design choice to use a tab connection on one of Greenberg’s clasp parts.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt, US 2015/0074954 A1 in view of Greenberg, US 9101185.  Pruitt discloses a connector for attachment of distal ends of an elongated item, the connector comprising a first part including a first catch spaced longitudinally apart from a first groove; a second part including a second catch spaced longitudinally apart from a second groove; at least one magnet disposed within one of the first part and the second part for generating an attractive force for holding the first part to the second part in a coupled condition, wherein in the coupled condition, the first catch is received within the second groove and the second catch is received within the first groove to prevent decoupling in a direction along a longitudinal length of the first part and the second part.

    PNG
    media_image2.png
    628
    603
    media_image2.png
    Greyscale

The claims require that the clasp has a relief disposed at an interface between the first part and the second part, the relief defining a surface for application of a force transverse to the attractive force of the at least one magnet for decoupling the first part from the second part, which is not found in Pruitt.  However, it is old and well known to provide a relief at an interface of two connected clasp parts to make it easier for the user to separate the parts as shown in the annotated drawing of Greenberg (see 102 rejection).  Therefore, it would have been obvious to provide a relief at the interface of Pruitt’s clasp parts.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677